                   Case 3:19-cr-00006-DMC Document 18 Filed 05/27/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ALSTYN BENNETT
   Special Assistant U.S. Attorney
 3 CHRISTOPHER S. HALES
   Assistant U.S. Attorney
 4 NICHOLAS R. HENKE
   Local Rule 180 Prosecutor
 5 501 I Street, Suite 10-100
   Sacramento, CA 95814
 6 Telephone: (916) 554-2700

 7 Attorneys for Plaintiff
   United States of America
 8

 9                                        UNITED STATES DISTRICT COURT

10                                      EASTERN DISTRICT OF CALIFORNIA

11

12   UNITED STATES OF AMERICA,                              CASE NO. 3:19-CR-00006-DMC
13                                    Plaintiff,            STIPULATION AND ORDER TO CONTINUE
                                                            STATUS CONFERENCE
14                             v.
15   CASEY NEIL HAIGHT,                                     DATE: June 16, 2020
                                                            TIME: 11:00 a.m.
16                                    Defendant.            COURT: Hon. Dennis M. Cota
17

18                                                     STIPULATION
19            Plaintiff United States of America, by and through its counsel of record, and defendant, by and

20 through his counsel of record, hereby stipulate as follows:
21            1.       By previous order, in light of the current public health emergency, the status conference

22 in this matter was continued to June 16, 2020 at 11:00 a.m.

23            2.       By this stipulation, the parties now jointly move to vacate the status conference date and

24 continue the status conference to August 18, 2020, at 11:00 a.m.

25 ///

26 ///
27 ///

28 //

        STIPULATION & ORDER TO CONTINUE STATUS CONFERENCE   1
30
             Case 3:19-cr-00006-DMC Document 18 Filed 05/27/20 Page 2 of 2


 1 IT IS SO STIPULATED.

 2

 3   Dated: May 26, 2020                                     McGREGOR W. SCOTT
                                                             United States Attorney
 4

 5                                                           /s/ Alstyn Bennett
                                                             ALSTYN BENNETT
 6                                                           Special Assistant U.S. Attorney
                                                             CHRISTOPHER S. HALES
 7                                                           Assistant U.S. Attorney
 8

 9
     Dated: May 26, 2020                                     /s/ Jerome Price
10                                                           JEROME PRICE
11                                                           Counsel for Defendant
                                                             CASEY NEIL HAIGHT
12                                                           (Approved via email 5/26/2020)

13

14                                            FINDINGS AND ORDER

15         IT IS SO ORDERED, that status conference is continued to August 18, 2020, at 11:00 a.m.

16

17         FOUND AND ORDERED this 27th day of May, 2020.

18

19
                                                         ____________________________________
20                                                       DENNIS M. COTA
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

     STIPULATION & ORDER TO CONTINUE STATUS CONFERENCE   2
30
